Stephens, P. J.
1. Where ai sum of money realized from a sale of personalty under foreclosure was claimed by two lienholders, and on the trial under a money rule the sole, issue was whether one of the lien-holders whose lien had been recorded had, at the time he acquired the lien, notice of the pre-existing unrecorded lien of the other claimant, and where it appears from the evidence that the lienholder having the recorded lien acquired his lien subject to a recorded lien in favor of a third person, evidence that the claimant whose lien was recorded had stated in his testimony on a former trial that he had been told “about the lien on the property,” was properly rejected.. It does not appear what lien on the property was referred to, and it does not appear when the claimant had acquired such knowledge.
2. The evidence presented an issue of fact whether the lienholder with the recorded lien, at the time of the acquisition of his lien, had knowledge of the pre-existing unrecorded lien of the other claimant. The verdict in favor of the claimant whose lien was recorded was authorized by the evidence. Judgment affirmed.

Sutton and Felton, JJ., concur.